Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  Claim 6 has “one surface of the one surface” should likely be “one surface”. Claim 7 has “the outer surface” lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlman et al. (U.S. App. 2012/0019434 hereinafter referred to as “Kuhl”) in view of Lin (U.S. App. 2017/0199604).
In regard to claim 1, Kuhl teaches an LED display (Para. 16 OLED) comprising: a transparent flexible transparent display of a predetermined area having flexibility (see Para. 14 curved dual view display system); and 
a predetermined moving image or still image is displayed on one of the surfaces of the flexible transparent display by using the plurality of LED elements (see Para. 16 OLED display and Figs. 3A and 3B); a scene on an opposite side can be visually recognized from the one surface side of the flexible transparent display and the scene on the opposite side can be visually recognized from the other surface side of the flexible transparent display during display of the predetermined moving image or still image on one of the surfaces of the flexible transparent display (see Fig. 3A and 3B scene is viewable to show selection made from other side of a virtual object).
Kuhl is not relied upon to teach the display is a sheet substrate; and a plurality of LED elements installed on one of surfaces of the flexible transparent sheet substrate, wherein the plurality of LED elements is disposed in a predetermined number per unit area of the flexible transparent sheet substrate so as to configure pixels of a predetermined pattern.
However, Lin teaches the display is a sheet substrate (see Fig. 1A, Item 150); and a plurality of LED elements installed on one of surfaces of the flexible transparent sheet substrate, wherein the plurality of LED elements is disposed in a predetermined number per unit area of the flexible transparent sheet substrate so as to configure pixels of a predetermined pattern (see Fig. 1A and 1B and Para. 27 LED pixels).

In regard to claim 6, Kuhl teaches an LED display (Para. 16 OLED) comprising: a transparent flexible transparent display of a predetermined area having flexibility (see Para. 14 curved dual view display system); and a predetermined moving image or still image is displayed on at least one surface of one surface and the other surface of the flexible transparent display by using the plurality of LED elements (see Para. 16 OLED display and Figs. 3A and 3B); and during display of the predetermined moving image or still image on at least one surface of the one surface and the other surface of the flexible transparent display, a scene on an opposite side can be visually recognized from the one surface side of the flexible transparent display, and the scene on the opposite side can be visually recognized from the other surface side of the flexible transparent display (see Fig. 3A and 3B scene is viewable to show selection made from other side of a virtual object).
Kuhl is not relied upon to teach the display is a sheet substrate; and a plurality of LED elements installed on one surface and the other surface of the flexible transparent display, wherein the plurality of LED elements is disposed in a predetermined number per unit area of the flexible transparent display so as to configure pixels of a predetermined pattern.
However, Lin teaches the display is a sheet substrate (see Fig. 1A, Item 150); and a plurality of LED elements installed on one surface and the other surface of the flexible transparent display, wherein the plurality of LED elements is disposed in a display so as to configure pixels of a predetermined pattern (see Fig. 1A and 1B and Para. 27 LED pixels).
It would have been obvious to a person of ordinary skill in the art to modify the LEDs of Kuhl with the LED distribution of Lin to reduce he size requirements of display modules (see Para. 7).
	Regarding claim 2, Kuhl in view of Lin teaches all the limitations of claim 1 above. Kuhl further teaches a scene on an opposite side can be visually recognized from the one surface side and the scene on the opposite side can be visually recognized from the other surface side during display of the predetermined moving image or still image on one of the surfaces of the flexible transparent sheet substrate by using the plurality of LED elements (see Figs. 3A and 3B). 
	Kuhl is not relied upon to teach side of the support plate and wherein the LED display includes a transparent support plate of a predetermined area on which the other surface of the flexible transparent sheet substrate is mounted on one surface or both surfaces.
Lin further teaches side of the support plate (see Figs. 5A and 2 where light is shown through to both sides of the display and disclosing a cover layer) wherein the LED display includes a transparent support plate of a predetermined area on which the other surface of the flexible transparent sheet substrate is mounted on one surface or both surfaces (see Fig. 5A cover 154); and in the LED display.
	It would have been obvious to a person of ordinary skill in the art to modify the display of Kuhl with the cover of Lin to protect the device (see Para. 37). Examiner . 

Claim(s) 3, 4, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlman et al. (U.S. App. 2012/0019434 hereinafter referred to as “Kuhl”) in view of Lin (U.S. App. 2017/0199604) in further view of Lin (U.S. App. 2015/0370130 hereinafter referred to as “Lin2”).
In regard to claim 3, Kuhl teaches an LED display (Para. 16 OLED) comprising: a transparent flexible transparent display of a predetermined area having flexibility (see Para. 14 curved dual view display system); and a predetermined moving image or still image is displayed on one of the surfaces of the flexible transparent display by using the plurality of LED elements (see Para. 16 OLED display and Figs. 3A and 3B).
Kuhl is not relied upon to teach the display is a sheet substrate; and a plurality of LED elements installed on one of surfaces of the flexible transparent sheet substrate, wherein the plurality of LED elements is disposed in a predetermined number per unit area of the flexible transparent sheet substrate so as to configure pixels of a predetermined pattern; a scene on an opposite side cannot be visually recognized from the one surface side of the flexible transparent sheet substrate and the scene on the opposite side can be visually recognized from the other surface side of the flexible transparent sheet substrate during display of the predetermined moving image or still image on one of the surfaces of the flexible transparent sheet substrate.
display is a sheet substrate (see Fig. 1A, Item 150); and a plurality of LED elements installed on one of surfaces of the flexible transparent sheet substrate, wherein the plurality of LED elements is disposed in a predetermined number per unit area of the flexible transparent sheet substrate so as to configure pixels of a predetermined pattern (see Fig. 1A and 1B and Para. 27 LED pixels).
It would have been obvious to a person of ordinary skill in the art to modify the LEDs of Kuhl with the LED distribution of Lin to reduce he size requirements of display modules (see Para. 7)
Kuhl in view of Lin are not relied upon to teach a scene on an opposite side cannot be visually recognized from the one surface side of the flexible transparent sheet substrate and the scene on the opposite side can be visually recognized from the other surface side of the flexible transparent sheet substrate during display of the predetermined moving image or still image on one of the surfaces of the flexible transparent sheet substrate.
As discussed above, Kuhl and Lin teaches the concept of a flexible transparent sheet substrate. 
However, Lin2 teaches a scene on an opposite side cannot be visually recognized from the one surface side of the flexible transparent display and the scene on the opposite side can be visually recognized from the other surface side of the flexible transparent display during display of the predetermined moving image or still image on one of the surfaces of the flexible transparent display (see Fig. 3, separate LED images for viewing on each side).

In regard to claim 8, an LED display (Para. 16 OLED) comprising: a transparent flexible transparent display of a predetermined area having flexibility (see Para. 14 curved dual view display system); and a predetermined moving image or still image is displayed on at least one of the surfaces of one surface and the other surface of the flexible transparent display by using the plurality of LED elements (see Para. 16 OLED display and Figs. 3A and 3B).
Kuhl is not relied upon to teach the display is a sheet substrate; and a plurality of LED elements installed on one surface and the other surface of the flexible transparent display, wherein the plurality of LED elements is disposed in a predetermined number per unit area of the flexible transparent display so as to configure pixels of a predetermined pattern; and during display of the predetermined moving image or still image on at least one of the surfaces of the one surface and the other surface of the flexible transparent display, a scene on an opposite side cannot be visually recognized from a side of the surface of the flexible transparent display displaying the moving image or still image, and the scene on the opposite side can be visually recognized from the side of the surface of the flexible transparent display not displaying the moving image or still image.
However, Lin teaches the display is a sheet substrate (see Fig. 1A, Item 150); and a plurality of LED elements installed on one surface and the other surface of the flexible transparent display, wherein the plurality of LED elements is disposed in a display so as to configure pixels of a predetermined pattern  (see Fig. 1A and 1B and Para. 27 LED pixels).
It would have been obvious to a person of ordinary skill in the art to modify the LEDs of Kuhl with the LED distribution of Lin to reduce he size requirements of display modules (see Para. 7).
Kuhl in view of Lin are not relied upon to teach and during display of the predetermined moving image or still image on at least one of the surfaces of the one surface and the other surface of the flexible transparent display, a scene on an opposite side cannot be visually recognized from a side of the surface of the flexible transparent display displaying the moving image or still image, and the scene on the opposite side can be visually recognized from the side of the surface of the flexible transparent display not displaying the moving image or still image.
As discussed above, Kuhl and Lin teaches the concept of a flexible transparent sheet substrate. 
However, Lin2 teaches during display of the predetermined moving image or still image on at least one of the surfaces of the one surface and the other surface of the flexible transparent display, a scene on an opposite side cannot be visually recognized from a side of the surface of the flexible transparent display displaying the moving image or still image, and the scene on the opposite side can be visually recognized from the side of the surface of the flexible transparent display not displaying the moving image or still image (see Fig. 3, separate LED images for viewing on each side).

Regarding claim 4, Kuhl in view of Lin and Lin2 teaches all the limitations of claim 3 above. Lin in combination with Lin2 further teaches wherein the LED display includes a transparent support plate of a predetermined area on which the other surface of the flexible transparent sheet substrate is mounted on one surface or both surfaces (see Fig. 5A cover 154 of Lin); and in the LED display, during display of the predetermined moving image or still image on one of the surfaces of the flexible transparent sheet substrate by using the plurality of LED elements, a scene on an opposite side cannot be visually recognized from a side of the surface (see Lin2 Fig. 3, different images for either side) of the support plate (see Fig. 5A of Lin Item 154) displaying the moving image or still image, and the scene on the opposite side can be visually recognized from the side of the surface of the support plate not displaying the moving image or still image (see Fig. 3, Lin2 displaying different pictures depending on the viewer’s side of the display).
It would have been obvious to a person of ordinary skill in the art to modify the display of Kuhl and Lin with that of Lin2 to provide more viewing surface area for advertisements and signage (see Para. 44-45). 
Regarding claim 7, Kuhl in view of Lin teaches all the limitations of claim 6 above. Kuhl further teaches during display of the predetermined moving image or still image on at least one surface of one surface and the other surface of the flexible transparent sheet substrate by using the plurality of LED elements (see Figs. 3A and 
Kuhl and Lin are not relied upon to teach wherein the LED display includes a transparent first support plate having a predetermined area faced with the one of the surfaces of the flexible transparent sheet substrate and a transparent second support plate having a predetermined area faced with the other surface of the flexible transparent sheet substrate; and in the LED display, and surface of the first support plate and second support plate.
Kuhl and Lin as discussed above does teach the concepts of the flexible transparent sheet substrate.
However, Lin2 teaches wherein the LED display includes a transparent first support plate having a predetermined area faced with the one of the surfaces of the display and a transparent second support plate having a predetermined area faced with the other surface of the display (see Fig. 3, covers 330 and 130 are transparent); and in the LED display, and surface of the first support plate and second support plate (see Fig. 3, can see through cover surfaces).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Kuhl and Lin with the covers of Lin2 since Kuhl and Lin disclose the base product/process of a curved LED display while Lin2 teaches the known technique to cover the display to yield predictable results in protecting the curved LED display of Kuhl as modified by Lin. 
Regarding claim 9, Kuhl in view of Lin and Lin2 teaches all the limitations of claim 8 above. Lin2 further teaches wherein the LED display includes a transparent first support plate having a predetermined area faced with the one of the surfaces of the and a transparent second support plate having a predetermined area faced with the other surface of the flexible transparent sheet substrate (see Fig. 3, covers 330 and 130 are transparent); and in the LED display, during display of the predetermined moving image or still image on at least one surface of the one surface and the other surface of the flexible transparent sheet substrate by using the plurality of LED elements, a scene on an opposite side cannot be visually recognized from a side of the surface of the support plate (see Fig. 3, different images for each view on different sides of the display) displaying the moving image or still image in the first and second support plates, and the scene on the opposite side can be visually recognized from the side of the surface of the support plate not displaying the moving image or still image in the first and second support plates  (see Fig. 3, different images for each view on different sides of the display through the respective covers).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Kuhl and Lin with the covers of Lin2 since Kuhl and Lin disclose the base product/process of a curved LED display while Lin2 teaches the known technique to cover the display to yield predictable results in protecting the curved LED display of Kuhl as modified by Lin. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlman et al. (U.S. App. 2012/0019434 hereinafter referred to as “Kuhl”) in view of Lin (U.S. App. 2017/0199604) in further view of Cok (U.S. App. 2006/0273304).
Regarding claim 5, Kuhl in view of Lin teaches all the limitations of claim 2 above. Kuhl and Lin is not relied upon to teach wherein the support plate draws an arc having a predetermined radius of curvature so as to project toward at least one of front and rear thereof; and the flexible transparent sheet substrate is mounted on the support plate while drawing an arc in accordance with the curvature of the support plate.
However, Cok teaches wherein the support plate draws an arc having a predetermined radius of curvature so as to project toward at least one of front and rear thereof; and the flexible transparent sheet substrate is mounted on the support plate while drawing an arc in accordance with the curvature of the support plate (see Figs. 1 and 3).
It would have been obvious to a person of ordinary skill in the art to modify the curved display of Kuhl as modified by Lin to include the curve radius of Cok for an immersive experience (see Para. 3).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlman et al. (U.S. App. 2012/0019434 hereinafter referred to as “Kuhl”) in view of Lin (U.S. App. 2017/0199604) in view of Lin2 in further view of Cok (U.S. App. 2006/0273304).
Regarding claim 10, Kuhl in view of Lin and Lin2 teaches all the limitations of claim 8 above. Lin2 further teaches wherein the first support plate and the second support plate (See Fig. 3).

As discussed above, Lin2 discloses the concept of support plates and substrates. 
However, Cok teaches draw an arc having a predetermined radius of curvature so as to project toward at least one of front and rear thereof (see Figs. 1 and 3); and the flexible transparent sheet substrate draws an arc in accordance with the curvature of the first support plate while being disposed between those support plates (see Figs. 1 and 3 disclosing the concept of keeping an arc in the substrate and cover).
It would have been obvious to a person of ordinary skill in the art to modify the curved display of Kuhl as modified by Lin and Lin2 to include the curve radius of Cok for an immersive experience (see Para. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694